       Case 5:20-cv-00150-DCB-MTP Document 33 Filed 08/26/21 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION




JIMMY DAVIS                                                      PLAINTIFF


v.                                CIVIL ACTION NO. 5:20-cv-150-DCB-MTP


WARDEN CRAIG COIL                                                DEFENDANT

                                    ORDER

       This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 31], to which the

pro se plaintiff, Jimmy Davis (“Plaintiff”), objected.            [ECF No.

32].    Also before the Court are three Motions for Summary

Judgment {ECF Nos. 16, 17 & 30] that were filed by Plaintiff.

Having carefully reviewed the Report and Recommendation, the

Motions for Summary Judgment, other filings in this matter, and

applicable law, the Court finds as follows:

       In reviewing the docket and pleadings in this matter, the

Court initially notes that the sole defendant in this action has

not been served and has not made an appearance.           Plaintiff filed

his unsigned Complaint [ECF No. 1] on July 6, 2020.            Because the

unsigned pleading violated Federal Rule of Civil Procedure 11,

the Magistrate Judge ordered Plaintiff to sign the Complaint.

[ECF No. 10].      Plaintiff signed and filed his signature page to


                                      1
      Case 5:20-cv-00150-DCB-MTP Document 33 Filed 08/26/21 Page 2 of 5



the Complaint on November 12, 2010, more than four (4) months

after his initial filing.       Under Federal Rule of Civil Procedure

4(m), 1 a plaintiff normally has 90 days after the complaint is

filed to serve a defendant.       This record shows that the

Magistrate Judge patiently issued a series of show cause orders

in a cooperative attempt to extend Plaintiff’s deadline for

service on the defendant.       The Court’s efforts at accommodation

were unavailing and met with resistance by Plaintiff.           The

Magistrate Judge explained in his Report and Recommendation:

       … Plaintiff was ordered to provide an address for
       service on February 18, 2021. See Order [22]. As with
       prior orders, Plaintiff was warned that failure to
       provide an address for Defendant may result in
       dismissal. Id.
            On March 2, 2021, Plaintiff filed his Response
       [23] arguing that Defendant’s previous employer should
       be directed to search his job application for
       potential contacts and that a warrant should be issued
       for Defendant. While plaintiffs proceeding pro se may
       rely on the U.S. Marshals for service, plaintiffs are
       still required to remedy service defects and
       effectuate service. See Rochon v. Dawson, 828 F.2d
       1107, 1110 (5th Cir. 1987) (“While… incarcerated
       plaintiffs proceeding in forma pauperis may rely on
       service by the U.S. Marshals, a plaintiff may not

1   Federal Rule of Civil Procedure 4(m) provides:

(m) Time Limit for Service. If a defendant is not served within
90 days after the complaint is filed, the court—on motion or on
its own after notice to the plaintiff—must dismiss the action
without prejudice against that defendant or order that service
be made within a specified time. But if the plaintiff shows good
cause for the failure, the court must extend the time for
service for an appropriate period. This subdivision (m) does not
apply to service in a foreign country under Rule 4(f), 4(h)(2),
or 4(j)(1), or to service of a notice under Rule 71.1(d)(3)(A).
                                     2
    Case 5:20-cv-00150-DCB-MTP Document 33 Filed 08/26/21 Page 3 of 5



     remain silent and do nothing to effectuate such
     service. At a minimum, a plaintiff should request
     service upon the appropriate defendant and attempt to
     remedy any apparent service defects of which a
     plaintiff has knowledge.”). To date, Plaintiff has not
     provided an address for the Court to serve process on
     Defendant and the last known address for him as
     provided by his former employer is no longer valid.

[ECF No. 31 at 3-4].

     Plaintiff’s failure to perfect service or provide the Court

with an address where the defendant can be served for more than

a year after he first filed his Complaint is reason enough to

dismiss this case under Federal Rule of Procedure 4(m).

However, Plaintiff’s Rule 4 violation is not the only reason

that this case warrants dismissal.      The record also shows that

the Magistrate Judge issued a series of show cause orders that

Plaintiff either ignored or answered in a nonresponsive manner.

As the Magistrate Judge described: “[W]hile Plaintiff has

responded to some of the Court’s orders, he has not provided the

Court with the pertinent information it needs in order to move

this case forward. Instead, Plaintiff has elected to file

motions for summary judgment and otherwise ignore the Court’s

directives.   ... This case exemplifies the type of dilatoriness

and inaction that warrants Rule 41(b) dismissal.”        [ECF No. 31

at 4-5].

     The Court agrees with the Magistrate Judge that, in light

of Plaintiff’s failure to prosecute his case in accordance with


                                   3
      Case 5:20-cv-00150-DCB-MTP Document 33 Filed 08/26/21 Page 4 of 5



the Federal Rules of Civil Procedure and his failure to comply

with multiple orders of the Court, the sanction of dismissal

without prejudice under Rule 41(b) 2 is appropriate on this

record.    Fed. R. Civ. P. 41(b); see, e.g., Link v. Wabash R.R.

Co., 370 U.S. 626, 629-32 (1962) (a trial court has

discretionary authority to dismiss an action sua sponte for the

plaintiff’s failure to prosecute, inaction, or dilatoriness).

Given the need for dismissal of this matter, Plaintiff’s three

pending motions for summary judgment will be denied as premature

in accordance with the Magistrate Judge’s recommendation.            [ECF.

No. 31 at 5].

       Because this is a clear case for dismissal under Rules 4(m)

and 41(b), the Court finds it unnecessary to address the

potential three-strikes issue under 28 U.S.C. § 1915(g) that was

addressed in the Report and Recommendation.         [ECF No. 31 at 1-

3].    Nonetheless, the Court takes note of Plaintiff’s lengthy


2   Federal Rule of Civil Procedure 41(b) provides:

(b) Involuntary Dismissal; Effect. If the plaintiff fails to
prosecute or to comply with these rules or a court order, a
defendant may move to dismiss the action or any claim against
it. Unless the dismissal order states otherwise, a dismissal
under this subdivision (b) and any dismissal not under this
rule--except one for lack of jurisdiction, improper venue, or
failure to join a party under Rule 19--operates as an
adjudication on the merits.

Fed. R. Civ. P. 41(b).



                                     4
    Case 5:20-cv-00150-DCB-MTP Document 33 Filed 08/26/21 Page 5 of 5



history of repeat filings and is compelled to warn Plaintiff

that repetitive, frivolous, malicious, and vexatious lawsuits

will result in sanctions in this and other federal courts.

Gelabert v. Lynaugh, 894 F.2d 746, 748 (5th Cir. 1990) (issuing

caution to pro se prisoner “to think twice before cluttering our

dockets with frivolous . . . litigation.”).

     Accordingly,

     IT IS HEREBY ORDERED that the Magistrate Judge’s Report and

Recommendation [ECF No. 31] is ADOPTED in part as set forth in

this ORDER; and

     IT IS FURTHER ORDERED that the Plaintiff’s Complaint [ECF

No. 1] is DISMISSED WITHOUT PREJUDICE for failure to serve the

defendant in compliance with Federal Rule of Civil Procedure

4(m) and pursuant to Federal Rule of Civil Procedure 41(b) for

failure to comply with the Magistrate Judge’s orders; and

     IT IS FURTHER ORDERED that the pending Motions for Summary

Judgment [ECF Nos. 16, 17 & 30] are DENIED WITHOUT PREJUDICE as

premature.

     SO ORDERED this the 26th day of August, 2021.

                                       /s/ David Bramlette_________
                                       UNITED STATES DISTRICT JUDGE




                                   5
